           Case MDL No. 2804 Document 7284 Filed 03/16/20 Page 1 of 1



                            UNITED STATES JUDICIAL PANEL
                                         on
                              MULTIDISTRICT LITIGATION


IN RE: SUSPENSION OF PANEL
RULES 3.2(d) & 3.3(c)(i)                                                            Misc. No. 20-01


                                            ORDER


        The United States Judicial Panel on Multidistrict Litigation continues to monitor the most
current statements from the Centers for Disease Control and Prevention (CDC), as well as all
communications disseminated by the Administrative Office of the U. S. Courts (AO), regarding the
COVID-19 virus (coronavirus). In light of these recommendations, as well as those by local public
health authorities, Panel staff are teleworking until further notice. Panel staff remain available
during regular business hours. Parties and other members of the public needing assistance should
contact the Panel’s office via telephone or email. During this period, Panel operations will continue
as normal to the extent possible. Some modifications to Panel operations, though, are necessary.
Therefore, it is:

        ORDERED that the Panel office is closed to in-person filings until further order of the Panel.
Filings with the Panel should be made using another method, such as electronic filing using CM/ECF
or via facsimile, as set forth in the Panel Rules;

        IT IS FURTHER ORDERED that Rule 3.2(d)—requiring counsel to serve the Clerk of the
Panel, for delivery within one business day of filing, courtesy copies of specified pleadings—is
suspended until further order of the Panel; and

       IT IS FURTHER ORDERED that Rule 3.3(c)(i)—limiting pleadings filed via facsimile to
ten pages—is suspended until further order of the Panel.



DATED: March 16, 2020                                 FOR THE PANEL:


                                                      ______________________
                                                      John W. Nichols
                                                      Clerk of the Panel
